Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) made as of this 20th day of June,
2011, by and between SUSQUEHANNA BANCSHARES, INC., a Pennsylvania corporation
(the “Company”), SUSQUEHANNA BANK, a Pennsylvania-chartered bank and a wholly
owned subsidiary of Company (“Company Bank”), and Andrew Samuel, an adult
individual whose principal residence is at 26 South Alydar Blvd., Dillsburg, PA
17019 (the “Employee”), on the other side.

Background

WHEREAS, the Employee and Tower Bancorp, Inc., a Pennsylvania corporation
(“Target”) are parties to an Employment Agreement made and entered into as of
August 28, 2007 and as amended November 12, 2008 (“Existing Agreement”);

WHEREAS, the Company and Target intend to effect a strategic business
combination through the merger of Target with and into the Company (the
“Merger”), pursuant to an Agreement and Plan of Merger dated as of June 20, 2011
(the “Merger Agreement”);

WHEREAS, following the Merger, Graystone Tower Bank, a state bank and a wholly
owned subsidiary of Target, will merge with an into Company Bank, with Company
Bank as the surviving bank;

WHEREAS, in connection with the Merger, the Company desires to induce the
Employee to commence employment with the Company, and the Employee hereby agrees
to commence employment with the Company, effective on the calendar day
immediately preceding the closing date of the Merger as defined in the Merger
Agreement (the “Effective Time”), on the terms and subject to the conditions
hereinafter set forth;

WHEREAS, in consideration of the Company entering into and performing its
obligations under the Merger Agreement and the Employee’s receipt of substantial
consideration as a result of the Merger, the Company desires enter into certain
restrictive covenants set forth in Paragraph 12 of this Agreement to protect its
interests following the Merger and the Employee agrees to bound by such
restrictive covenants;

WHEREAS, in consideration for the Employee’s services at Target and as a
retention incentive for the Employee’s future services to the Company, the
Company desires to pay to the Employee a retention incentive payment pursuant to
the terms of Paragraph 4 in this Agreement;



--------------------------------------------------------------------------------

WHEREAS, upon consummation of the Merger pursuant to the terms and conditions of
the Merger Agreement, this Agreement replaces and supersedes all previous
employment agreements between the Employee and the Target, including the
Existing Agreement; and

WHEREAS, this Agreement is conditioned upon the consummation of the Merger
pursuant to the Merger Agreement and shall be void and of no effect if the
Merger is not consummated.

1. Position. The Company hereby agrees to employ the Employee and the Employee
hereby agrees to commence employment with the Company as President and Chief
Revenue Officer.

2. Duties.

2.1 The Employee shall report to the Chairman and Chief Executive Officer
(“CEO”) of the Company and agrees to assume such duties and responsibilities as
may be consistent with the position of President and Chief Revenue Officer, as
may be assigned to the Employee by Chairman and CEO of the Company or by the
by-laws of the Company from time to time. No change in the duties of the
Employee shall in any way diminish the compensation payable to him pursuant to
the provisions of Paragraph 5 hereof.

2.2 The Employee agrees to devote his full time, skill, attention and energies
and his best efforts to the performance of his duties under this Agreement,
consistent with practices and policies established from time to time by the
Company. The Employee agrees, in addition to the covenants concerning
Non-Competition contained in Paragraph 12, that he shall not engage in any other
business activity (including, without limitation, participation by the Employee
on any unaffiliated for profit board of directors) except: (a) upon the prior
written notice to and consent of the Board; provided that no notice to, or
consent by, the Board shall be required with respect to participation by the
Employee on any unaffiliated non-profit board of directors, (b) solely as an
investor in real or personal property, the management of which shall not detract
from the performance of his duties hereunder; provided, however, that the
engagement by the Employee in any such business activity pursuant to (a) or
(b) shall at all times be in conformity with the Company’s Code of Ethics, as
the same may be amended or supplemented from time to time. Notwithstanding
anything herein to the contrary, the Employee shall terminate any such activity
upon reasonable request by the Company.

3. Period of Employment.

3.1 Unless terminated earlier pursuant to the applicable termination provisions
of this Agreement, the period of employment shall commence on the Effective Time
and end on the third December 31 next following the Effective Time (as the same
may be extended pursuant to this Paragraph, the “Period of Employment”). If
written

 

- 2 -



--------------------------------------------------------------------------------

election not to renew by either party is not received by the other party by
(a) November 1 of the year of the Effective Time, or (b) November 1 any
subsequent year, if this Agreement has previously been extended pursuant to this
Paragraph 3, then the Period of Employment shall be automatically extended by
one year. This Agreement is conditioned upon the consummation of the Merger
pursuant to the Merger Agreement and shall be void and of no effect if the
Merger is not consummated.

3.2 Notwithstanding anything to the contrary set forth herein, the Employment
Period shall not extend beyond:

3.2.1 Normal Retirement Date; or

3.2.2 If a Change in Control has occurred prior to the Normal Retirement Date,
the later of (a) the Normal Retirement Date, or (b) the first anniversary of the
Change in Control.

4. Retention Payment. In consideration for this Agreement and the mutual
covenants and promises contained herein, including the Employee’s agreement to
be bound by the restrictive covenants set forth in Paragraphs 11 and 12 of this
Agreement, the Company shall pay or cause to be paid to the Employee on the
first anniversary of the Effective Time, $2,605,649 (the “Retention Payment”);
provided, however, that the Retention Payment shall be subject to the Employee’s
continued employment and service to the Company through the first anniversary of
the Effective Time. Within five (5) business days of the Effective Time, the
Company shall pay to a grantor (“rabbi”) trust of which the Employee is the sole
beneficiary (subject to the claims of the Company’s creditors, as required
pursuant to applicable Internal Revenue Service guidance to prevent the
imputation of income to the Employee prior to distribution from the trust) the
Retention Payment. The parties agree that the amount of the Retention Payment is
an estimated amount based on certain reasonable assumptions with respect to the
projected cost of various types of insurance coverage and certain other
benefits. The parties agree that the amount of the Retention Payment will be
adjusted immediately prior to the Effective Time as necessary and mutually
agreed to by the parties to take into account changes in the applicable IRS
discount rate and any changes in the insurance premiums or the costs of such
other benefits prior to the Effective Time. Notwithstanding the foregoing or
anything contained herein to the contrary, if the Employee’s employment ceases
due to a termination by the Company without Cause, a resignation by the Employee
due to an Adverse Change, the Employee’s Disability, or the Employee’s death,
the Retention Payment shall be paid in a lump sum within 60 days of the
Employee’s termination date, subject to a six-month delay as described in
Subparagraph 7.1.6 which may be required under section 409A of the Code. In
addition, the parachute tax gross-up provision of Section 6(c) of the Existing
Agreement shall apply with respect to any excise tax imposed on the Employee
under Code section 4999 as a result of the Merger; provided that any parachute
tax gross-up payment hereunder shall be paid no later than the end of the
calendar year next following the calendar year in which the Employee or Company
(as applicable) remits the taxes for which the parachute tax gross-up payment is
being made.

 

- 3 -



--------------------------------------------------------------------------------

5. Compensation. For all services rendered by the Employee under this Agreement,
the Company shall pay to the Employee compensation as provided below:

5.1 Base Salary. The Company shall pay the Employee a minimum annual base salary
at the rate of $550,000 per year in accordance with the Company’s normal payroll
practices. In connection with the annual review required by Subparagraph 5.3
hereof, the Employee’s base salary shall be reviewed and in light of such review
may be increased (but not decreased), taking into account any change in the
Employee’s responsibilities, performance of the Employee and other pertinent
factors. Payment of any increase in the Employee’s base salary (if any) shall
commence no later than July 1 of the year in which the increase is granted.

5.2 Bonus. The Company may, but shall not be required to, pay to the Employee
annual bonus compensation in such amount as may be determined by the appropriate
board of directors or its designee within guidelines established by the Company.
Such bonus shall not exceed the amount of the Employee’s annual base salary. The
Employee’s bonus (if any) for a fiscal year shall be paid to him at the time and
in the form and manner provided under the terms of the applicable plan pursuant
to which the bonus is awarded.

5.3 Annual Review. The determination of compensation payable by the Company
hereunder shall be made by the Compensation Committee or its designee, which
shall perform an annual review of this Agreement, the Employee’s performance
with the Company, and compensation payable hereunder. The results of such
review, including recommendation as to base salary adjustment and bonus (if
any), shall be reported to the Company and shall be memorialized in the minutes
of the meetings of the Board or held in a confidential file by the Company’s
Human Resources Department.

6. Benefits.

6.1 Life Insurance and Disability Benefits. The Employee shall be entitled to
group term life insurance insuring the Employee’s life during the Period of
Employment, disability insurance coverage, and accidental death and
dismemberment benefits, including death benefit, in such amounts and in such
coverage as shall be consistent with the insurance coverage programs available
to similarly situated executive employees of the Company, as the same may change
from time to time. The Employee shall designate the beneficiary of such policy
and benefits.

6.2 Health Benefits. The Employee shall be entitled to major medical and health
insurance coverage for the Employee and his immediate family on such terms, in
such amounts and in such coverage as shall be consistent with the insurance
coverage programs available to similarly situated executive employees of the
Company, as the same may change from time to time.

 

- 4 -



--------------------------------------------------------------------------------

6.3 Automobile and Club Benefits.

6.3.1 The Employee shall be entitled to an automobile or automobile allowance in
accordance with the terms of the Company’s automobile policy at a level
commensurate with the Employee’s position as President and Chief Revenue
Officer.

6.3.2 During the Employee’s employment under this Agreement, the Company shall
reimburse the Employee for dues associated with the Employee’s membership at one
club selected by the Employee and approved by the Company, according to the
Company’s executive reimbursement policy.

6.4 Other Benefits. To the extent such benefits are not specifically described
or duplicated hereinabove in this Paragraph 6, the Employee shall also be
entitled to participate in any and all thrift, profit sharing, pension and
similar benefit plans (not including severance, change in control or other
similar arrangements), now or hereafter maintained by the Company and offered to
similarly situated executive employees of the Company, as the same may change
from time to time.

6.5 Expenses. Subject to such general employee expense account policies as the
Company may from time to time adopt, the Company shall pay or reimburse the
Employee upon presentation of vouchers or invoices for reasonable expenses
incurred by the Employee in the performance of his duties in carrying out the
terms and provisions of this Agreement, including, without limitation, expenses
for such items as entertainment, travel, meals, hotel and similar items. In the
event that any reimbursed expenses are disallowed by the Internal Revenue
Service as deductions to the Company, as the case may be, the Employee shall
retain such reimbursed expense amounts which the Employee shall treat and report
as additional compensation and which the Company shall treat as deductible
salary expense.

6.6 Vacation. The Employee shall be entitled to paid vacation annually as
specified under the Company’s vacation policy, to be taken at times reasonably
convenient to the Company.

6.7 Indemnification. To the extent permitted by law, the Company shall indemnify
the Employee and hold him harmless from all liability and claims, whether
meritorious or not, including the cost of defense thereof (including reasonable
attorneys’ fees) which have arisen or accrued or which hereafter may arise or
accrue and are based upon any act or omission which the Employee has taken or
committed or hereafter may take or commit on behalf of or in connection with the
Company in his official capacity, so long as the following conditions are met
with respect to such claim or liability: (a) if such action was taken in the
exercise of reasonable business judgment and was taken in an area within the
scope of responsibility of the Employee, or (b) if not

 

- 5 -



--------------------------------------------------------------------------------

within the scope of the Employee’s responsibility, (i) at the time of such act
or omission the Board had knowledge of the facts or circumstances pursuant to
which such act was taken or such omission occurred and (ii) no written objection
to such act or omission was duly made by the Board.

Actions taken by the Employee which are covered by this Agreement specifically
include (by way of illustration), but are not limited to, (a) the payment of any
salary, bonus or other compensation to any officer, director, or employee,
(b) the reimbursement or payment of any expenses incurred by any such officer,
director or employee, (c) the making or retention of any investments (including,
without limitation, loans) by the Company, or (d) injury claims against the
Company or the Employee based on negligence or other alleged tortious actions
and which arise in connection with the conduct of the Company’s business.

The Employee shall indemnify the Company and hold it harmless from all liability
and claims, whether meritorious or not, including the cost of the defense
thereof (including reasonable attorneys’ fees) which have arisen or accrued or
which hereafter may arise or accrue and are based upon acts taken without the
consent or approval of the Board of Directors of the Company and which represent
the Employee’s deliberate malfeasance or gross negligence.

7. Termination. The Company may terminate the Employee’s employment without
Cause (as defined below), subject to the requirements of applicable law, on
account of the Employee’s Disability (as defined below), in either case, at any
time, with 90 days’ advance written notice (or pay in lieu thereof). The Company
may terminate the Employee’s employment for Cause at any time without notice.
The Employee may terminate his employment at any time for any reason, with 90
days’ advance written notice (or such shorter notice as the Company shall then
accept). Upon termination, the Employee shall be entitled only to such
compensation and benefits as described in this Paragraph 7 and, if applicable,
the Employee shall immediately resign his position as a member of the Board and
any committee thereof, from his position as President and Chief Revenue Officer
of the Company, and his position as a member of the board of directors of any
Affiliate and any committee thereof.

7.1 Termination without Cause or Resignation due to an Adverse Change. If the
Employee’s employment ceases due to a termination by the Company without Cause
or a resignation by the Employee due to an Adverse Change (as defined below),
the Employee shall be entitled to:

7.1.1 payment of all accrued and unpaid base salary through the date of such
termination;

7.1.2 payment for all accrued but unused vacation days;

 

- 6 -



--------------------------------------------------------------------------------

7.1.3 payment of any bonus payable with respect to a period ending prior to such
termination;

7.1.4 bi-weekly compensation continuation payments for a period of two years
following the Employee’s termination date (the “Severance Period”), with each
payment equal to 1/26 of the Average Annual Compensation (provided, however,
that it is understood that Employee shall not participate in any benefit plans
covering employees, except as specifically stated in this Paragraph 7), which
amount shall be paid in regular payroll installments over the Severance Period
following the Employee’s termination date;

7.1.5 if the Employee participates in any defined benefit plan maintained by the
Company or one of its Affiliates immediately before the Employee’s termination
date (whether such plan is tax qualified or nonqualified), the Employee shall
accrue an additional, fully vested benefit under the Company’s nonqualified
pension plan (which shall be paid at the time and in the form determined under
the nonqualified pension plan and shall be determined in all respects pursuant
to the terms of the applicable defined benefit pension plan(s)) equal to the
difference between (a) the benefit that the Employee would have accrued under
all defined benefit pension plans of the Company or its Affiliates in which the
Employee participated immediately before the Employee’s termination date, taking
into account the compensation paid to the Employee under Subparagraph 7.1.4 as
compensation for purposes of the applicable plan and increasing the Employee’s
years of benefit service under the applicable plan by the number of years in the
Severance Period, and (b) the actual benefit due to the Employee under all
defined benefit pension plans of the Company and its Affiliated in which the
Employee participated immediately before the Employee’s termination date; and

7.1.6 the employee benefits listed below, in the amount, form and manner set
forth below:

(a) a lump sum cash payment within 60 days of the Employee’s termination date,
equal to the product of (A) and (B) where (A) is (x) the monthly COBRA premium
(at the applicable rate in effect on the Employee’s termination date) for the
cost of continued coverage under the Company’s group health plan for the
Employee, and, if applicable, the Employee’s spouse and dependents, less (y) the
monthly amount that the Employee would have paid for such coverage as an active
employee, and (B) is the number of months in the Severance Period;

(b) a payment each month for a number of months equal to the number of months in
the Severance Period, equal to the monthly premium cost (less any employee
portion of such premium costs) the Company would have paid for coverage for the
Employee under the applicable life insurance and accidental death and
dismemberment policy(ies) which insured the Employee during the term of his or
her employment had the Employee remained employed by the Company during the
Severance Period; and

 

- 7 -



--------------------------------------------------------------------------------

(c) a payment each month for a number of months equal to the number of months in
the Severance Period, equal to the monthly premium cost (less any employee
portion of such premium costs) the Company would have paid for coverage under
the applicable disability insurance policy(ies) of the Company which insured the
Employee during the term of his or her employment had the Employee remained
employed by the Company during the Severance Period.

Except as otherwise provided in Subparagraph 7.1, all compensation and benefits
shall cease at the time of such termination and the Company shall have no
further liability or obligation by reason of such termination. The separation
benefits described in this Subparagraph 7.1 shall be paid (or in the case of the
payments described in Subparagraphs 7.1.4 and 7.1.6 shall begin to be paid)
within 60 days after the Employee’s termination date, subject to the Employee’s
execution and delivery of an effective release as described below in
Subparagraph 7.4.

Notwithstanding anything herein to the contrary, if, at the time of the
Employee’s termination of employment with the Company, the Company has
securities which are publicly traded on an established securities market and the
Employee is a “specified employee” (as such term is defined in section 409A of
the Code) and it is necessary to postpone the commencement of any payments or
benefits otherwise payable under this Agreement as a result of such termination
of employment to prevent any accelerated or additional tax under section 409A of
the Code, then the Company shall postpone the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Employee) that are not otherwise
paid within the “short-term deferral exception” under Treas. Reg.
§1.409A-1(b)(4) and/or the “separation pay exception” under Treas. Reg.
§1.409A-1(b)(9)(iii), until the first payroll date that occurs after the date
that is six months following the Employee’s “separation of service” with the
Company. If any payments are postponed due to such requirements, such postponed
amounts shall be paid in a lump sum to the Employee on the first payroll date
that occurs after the date that is six months following the Employee’s
“separation of service” with the Company. If the Employee dies during the
postponement period prior to the payment of the postponed amount, the amounts
withheld on account of section 409A of the Code shall be paid to the personal
representative of the Employee’ s estate within 60 days after the date of the
Employee’s death. A “specified employee” shall mean an employee who, at any time
during the 12-month period ending on the identification date, is a “specified
employee” under section 409A of the Code, as determined by the Compensation
Committee or its designee. The determination of specified employees, including
the number and identity of persons considered specified employees and the
identification date, shall be made by the Compensation Committee or its designee
in accordance with the provisions of sections 416(i) and 409A of the Code and
the regulations issued thereunder.

7.2 Other Terminations. If the Employee’s employment ceases for any reason other
than as described in Subparagraph 7.1 above (including, but not limited,

 

- 8 -



--------------------------------------------------------------------------------

to (a) termination by the Company for Cause, (b) as a result of the Employee’s
death or termination by the Company on account of the Employee’s Disability (as
defined below), (c) resignation by the Employee in the absence of an Adverse
Change or (d) attainment of the Employee’s Normal Retirement Date described in
Subparagraph 3.2), then the Employee shall receive payment for his accrued and
unpaid base salary through the date of such cessation. All compensation and
benefits shall cease at the time of such termination and, except as otherwise
provided herein or in the applicable employee benefit plans of the Company, the
Company shall have no further liability or obligation by reason of such
termination.

7.3 Claims. Any claims for benefits under Paragraph 7 of the Agreement shall be
governed by the claims procedures in the Company Key Employee Severance Pay
Plan, as amended from time to time. However, the severance benefit provisions of
this Agreement shall govern in lieu of the severance provisions of such Plan.
Except as specifically provided in this Agreement, the benefits provided under
this Agreement in the case of a termination shall be in lieu of those provided
by the Company and its Affiliates under any other severance plans.

7.4 Release. Notwithstanding any other provision of this Agreement, any
severance or termination payments or benefits herein described are conditioned
on the Employee’s execution and delivery to the Company of an effective general
release and non-disparagement agreement in a form prescribed by the Company and
in a manner consistent with the requirements of the Older Workers Benefit
Protection Act and any applicable state law. Notwithstanding any provision of
this Agreement to the contrary, in no event shall the timing of the Employee’s
execution of the release, directly or indirectly, result in the Employee
designating the calendar year of payment, and if a payment that is subject to
execution of the release could be made in more than one taxable year, payment
shall be made in the later taxable year.

7.5 Other Rights. Nothing in this Agreement is intended to limit the Employee’s
right to (a) payment or reimbursement for welfare benefit claims incurred prior
to the cessation of his employment under any group insurance plan, policy or
arrangement of the Company in accordance with the terms of such plan, policy or
arrangement, (b) elect COBRA Benefits in accordance with applicable law, or
(c) receive a distribution of vested accrued benefits from any employee pension
benefit plan in accordance with the terms of that plan.

8. Change in Control.

8.1 Effect of a Change in Control.

8.1.1 Effect on LTI/STI Rights. With respect to any long-term, short-term or any
similar incentive program cycle in effect at the time of a Change in Control:

(a) Employee shall become fully and immediately vested in his incentive awards
upon the occurrence of the Change in Control; and

 

- 9 -



--------------------------------------------------------------------------------

(b) subject to the requirements of section 409A of the Code, such incentive
awards shall be paid at target levels and shall be paid to the Employee in a
single lump sum payment between January 1 and March 15 of the calendar year
following the end of the incentive program cycle for which the incentive award
was earned, without regard to whether Employee remains employed by the Company
and without regard to the performance of Employee during those incentive program
cycles.

8.1.2 Effect on Pension Rights. In the event of a termination of employment
providing for payment of benefits under Subparagraph 7.1, the Employee shall
accrue an additional, fully vested benefit under the Company’s nonqualified
pension plan (which shall be paid at the time and in the form determined under
the nonqualified pension plan and shall be determined in all respects pursuant
to the terms of the applicable defined benefit pension plan(s)) equal to the
difference between:

(a) the benefit that the Employee would have accrued under all defined benefit
pension plans of the Company or its Affiliates in which the Employee
participated immediately prior to the Change in Control (whether tax qualified
or nonqualified), assuming:

(i) the Employee remained continuously employed by the Company until the third
anniversary of the Change in Control,

(ii) the Employee’s compensation for purposes of calculating benefits under such
defined benefit pension plan increased at a rate of four percent per year for
the period of imputed service described above in Subparagraph 8.1.2(a)(i), and

(iii) the terms of all such defined benefit pension plans remained identical to
those in effect immediately prior to the Change in Control; and

(b) the actual benefit due to the Employee under all defined benefit pension
plans of the Company and its Affiliates in which the Employee participated
immediately prior to the Change in Control.

8.1.3 Effect on Severance Period. Upon the occurrence of a Change in Control,
the Severance Period referenced in Subparagraph 7.1.4 shall be increased from
two years to three years.

8.1.4 Transition Services. For two years following cessation of employment after
any Change in Control, the Employee agrees to remain available to provide the
Company with transition assistance on matters with which the Employee was
involved during his employment. The Employee shall render such assistance in a
timely manner on reasonable notice from the Company. The Employee shall not be
entitled to

 

- 10 -



--------------------------------------------------------------------------------

any separate compensation for the services described in this Paragraph (other
than reimbursement for reasonable out-of-pocket expenses actually incurred). The
Company agrees to provide reasonable advance notice of the need for the
Employee’s assistance and shall exercise reasonable efforts to schedule and
limit such matters so as to avoid interfering with the Employee’s personal and
other professional obligations.

8.2 Benefit Limitation.

8.2.1 Anything in this Agreement to the contrary notwithstanding, in the event
that a Change in Control occurs and it shall be determined that any payment or
distribution by the Company or its Affiliates to or for the benefit of the
Employee, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (“Total Payments”) would otherwise
exceed the amount (the “Safe Harbor Amount”) that may be received by the
Employee without the imposition of an excise tax under section 4999 of Code,
then the Total Payments shall be reduced to the extent, and only to the extent,
necessary to assure that their aggregate present value, as determined in
accordance the applicable provisions of section 280G of the Code, does not
exceed the greater of the following dollar amounts (the “Benefit Limit”):

(a) the Safe Harbor Amount, or

(b) the greatest after-tax amount payable to the Employee after taking into
account any excise tax imposed under section 4999 of the Code on the Total
Payments.

8.2.2 All determinations to be made under this Paragraph 8.2 shall be made by an
independent public accounting firm chosen by the Company (the “Accounting
Firm”). In determining whether such Benefit Limit is exceeded, the Accounting
Firm shall make a reasonable determination of the value to be assigned to the
restrictive covenants in effect for the Employee pursuant to Paragraphs 9, 10,
11 and 12 of this Agreement, and the amount of the Employee’s potential
parachute payment under section 280G of the Code shall reduced by the value of
those restrictive covenants to the extent consistent with section 280G of the
Code.

8.2.3 In the event the Internal Revenue Service notifies the Employee of an
inquiry with respect to the applicability of section 280G of the Code or section
4999 of the Code to any payment by the Company or its Affiliates, or assessment
of tax under section 4999 of the Code with respect to any payment by the Company
or its Affiliates, the Employee shall provide notice to the Company of such
inquiry or assessment within 10 days, and shall take no action with respect to
such inquiry or assessment until the Company has responded thereto (provided
such response is timely with respect to the inquiry or assessment). The Company
shall have the right to appoint an attorney or accountant to represent the
Employee with respect to such inquiry or assessment, and the Employee shall
fully cooperate with such representative as a condition of the Agreement with
respect to such inquiry or assessment.

 

- 11 -



--------------------------------------------------------------------------------

8.2.4 All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in Paragraph 8.2 or any attorney or accountant
appointed to represent the Employee pursuant to this Paragraph 8.2 shall be
borne solely by the Company.

8.2.5 To the extent a reduction to the Total Payments is required to be made in
accordance with this Paragraph 8.2, such reduction and/or cancellation of
acceleration of equity awards shall occur in the order that provides the maximum
economic benefit to the Employee. In the event that acceleration of equity
awards is to be reduced, such acceleration of vesting also shall be canceled in
the order that provides the maximum economic benefit to the Employee.
Notwithstanding the foregoing, any reduction shall be made in a manner
consistent with the requirements of section 409A of the Code and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis, but not
below zero.

8.3 Enforcement. Following any Change in Control, the Company shall pay all
legal fees and costs incurred by the Employee to enforce his rights under this
Agreement if (a) he is required to initiate a proceeding to enforce such rights
and (b) he is awarded any relief in that proceeding.

9. Confidential Information. During the Period of Employment, and at any time
thereafter, the Employee shall not, without the consent of a senior officer of
the Company, disclose to any person, firm or corporation (except, during the
term of his employment, to the extent necessary to perform his duties hereunder)
any customer lists, trade secrets, reports, correspondence, mailing lists,
manuals, price lists, employee lists, prospective employee lists, letters,
records or any other confidential information relating to the business of the
Company or any Affiliate of the Company and shall not, without the consent of a
senior officer of the Company, deliver any oral address or speech or publish, or
knowingly permit to be published, any written matter in any way relating to
confidential information regarding the business of the Company or any Affiliate.

10. Property Rights. The Employee agrees that all literary work, copyrightable
material or other proprietary information or materials developed by the Employee
during the term of this Agreement and relating to, or capable of being used or
adopted for use in, the business of the Company shall inure to and be the
property of the Company and must be promptly disclosed to the Company. Both
during employment by the Company and thereafter, the Employee shall, at the
expense of the Company, execute such documents and do such things as the Company
reasonably may request to enable the Company or their nominee (i) to apply for
copyright or equivalent protection in the United States, Canada and elsewhere
for any literary work hereinabove referred in this Paragraph, or (ii) to be
vested with any such copyright protection in the United States, Canada and
elsewhere.

 

- 12 -



--------------------------------------------------------------------------------

11. Non-Disparagement. Upon termination of employment hereunder, the Employee
shall not malign, criticize or otherwise disparage the Company, the Affiliates
or their respective officers, employees or directors.

12. Non-Competition.

12.1 During the Period of Employment hereunder and then for the two years
following the date of the Employee’s termination of employment for any reason:

12.1.1 The Employee shall not directly for himself or any third party, become
engaged in any business or activity which is directly in competition with any
services or financial products sold by, or any business or activity engaged in
by, the Company or any of its Affiliates, including, without limitation, any
business or activity engaged in by any federally or state chartered bank,
savings bank, savings and loan association, trust company and/or credit union,
and/or any services or financial products sold by such entities, including,
without limitation, the taking and accepting of deposits, the provision of trust
services, the making of loans and/or the extension of credit, brokering loans
and/or leases and the provision of insurance and investment services, within a
25 mile radius of any office or facility of the Company or any of its
Affiliates. This provision shall not restrict the Employee from owning or
investing in publicly traded securities of financial institutions, so long as
his aggregate holdings in any financial institution do not exceed 10% of the
outstanding capital stock of such institution.

12.1.2 The Employee shall not solicit any person who was a customer of the
Company or any of its Affiliates during the period of the Employee’s employment
hereunder, or solicit potential customers who are or were identified through
leads developed during the course of employment with the Company, or otherwise
divert or attempt to divert any existing business of the Company or any of its
Affiliates within any area of 100 miles of any office or facility of the Company
or any of its Affiliates.

12.1.3 The Employee shall not, directly for himself or any third party, solicit,
induce, recruit or cause another person in the employment of the Company or any
of its Affiliates to terminate his employment for the purposes of joining,
associating, or becoming employed with any business or activity which is in
competition with any services or financial products sold, or any business or
activity engaged in, by the Company or any of its Affiliates.

12.2 The Employee understands that in the event of a violation of any provision
of this Agreement, the Company shall have the right to seek injunctive relief,
in addition to any other existing rights provided in this Agreement or by
operation of law, without the requirement of posting bond. The Employee
understands that the Company may suspend future payments of the compensation
continuation payments and benefits provided in Subparagraph 7.1, may forfeit the
additional pension benefit provided under Subparagraph 8.1.2, and may seek, as a
remedy, a return of any prior compensation

 

- 13 -



--------------------------------------------------------------------------------

continuation payments made under Subparagraph 7.1.4. The remedies provided in
this Paragraph shall be in addition to any legal or equitable remedies existing
at law or provided for in any other agreement between the Employee and the
Company or any of its Affiliates, and shall not be construed as a limitation
upon, or as an alternative or in lieu of, any such remedies. If any provisions
of this Paragraph shall be determined by a court of competent jurisdiction to be
unenforceable in part by reason of it being too great a period of time or
covering too great a geographical area, it shall be in full force and effect as
to that period of time or geographical area determined to be reasonable by the
court.

12.3 In the event of a Change in Control, the Employee acknowledges that the
provisions of Paragraph 12 hereof shall extend to any offices or facilities of
any business that becomes an affiliate of or successor to the Company or any of
its Affiliates on account of such Change in Control.

13. Preemptive Considerations. Notwithstanding anything to the contrary set
forth herein:

13.1 If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the Company’s or any of its Affiliates’ affairs
by a notice served under Section 8(e)(3) or (g)(1) of the Federal Deposit
Insurance Act (12 U.S.C. 1818(e)(3) and (g)(1)) or any amendments or supplements
thereto, the Company’s obligations under this Agreement shall be suspended as of
the date of service unless stayed by appropriate proceedings. If the charges in
the notice are dismissed, the Company may in its discretion (i) pay the Employee
all or part of the compensation withheld while this Agreement’s obligations were
suspended, and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.

13.2 If the Employee is removed and/or permanently prohibited from participating
in the conduct of the Company’s or its Affiliates’ affairs by an order issued
under Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
1818 (e)(4) or (g)(1)) or any amendments or supplements thereto, or equivalent
provisions relating to a regulator with supervisory authority over the Company
or its Affiliates, all obligations of the Company and its Affiliates under the
contract shall terminate as of the effective date of the order, but vested
rights of the parties shall not be affected.

13.3 If the Company or any Affiliate is in default (as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act or equivalent provisions
relating to a regulator with supervisory authority over the Company or its
Affiliates), all obligations under this Agreement shall terminate as of the date
of default, but this Subparagraph 13.3 shall not affect any vested rights of the
parties.

14. Records. Upon the termination of employment hereunder, the Employee shall
deliver to the Company all correspondence, reports, customer lists, office keys,
manuals, advertising brochures, sample contracts, price lists, employee lists,
prospective

 

- 14 -



--------------------------------------------------------------------------------

employee lists, mailing lists, letters, records and any and all other documents
pertaining to or containing information relative to the business of the Company,
and the Employee shall not remove any of such records either during the course
of employment or upon the termination thereof.

The Employee understands that in the event of a violation of the provisions of
this Paragraph 14, the Company shall have the right to seek injunctive relief,
in addition to any other existing rights provided herein or by operation of law,
without the requirement of posting bond. The remedies provided in this Paragraph
14 shall be in addition to any legal or equitable remedies existing between the
Employee and the Company, and shall not be construed as a limitation upon, or as
alternative or in lieu of, such remedies.

15. Survival. Notwithstanding anything to the contrary in this Agreement, the
parties agree that the Employee’s obligations under Paragraphs 9, 10, 11, and 12
of this Agreement shall continue despite the expiration of the term of this
Agreement or its termination.

16. Definitions.

For purposes of this Agreement:

16.1 The term “Adverse Change” shall include and be limited to (A) a significant
change in the nature or scope of the Employee’s duties as set forth in the first
sentence of Paragraph 2 hereof such that the Employee has been reduced to a
position of materially lesser authority, status or responsibility that is
inconsistent with the Employee’s position as President of the Company, or the
time required to be spent by the Employee 60 miles or more beyond the Company’s
geographic market area shall be increased without the Employee’s consent by more
than 20%, as compared to the average of the two (2) preceding years, (B) a
material reduction in the Employee’s base compensation, (C) failure to nominate
the Employee for election as a member of the Board (D) any other material and
willful breach by the Company of any other provision of this Agreement, or
(E) delivery by the Company of notice of its intention not to renew this
Agreement; provided that Employee is willing and able to execute a new contract
providing terms and conditions substantially similar to those in this Agreement
and to continue providing services to the Company.

However, none of the foregoing events or conditions shall constitute an Adverse
Change unless: (x) the Employee provides the Company with written objection to
the event or condition within 60 days following the occurrence thereof, (y) the
Company does not reverse or otherwise cure the event or condition within 30 days
of receiving that written objection, and (z) the Employee resigns his employment
within 60 days following the expiration of the 30-day cure period. If the
Employee’s termination occurs after such time, the termination shall be treated
as a termination other than for Adverse Change and the Employee shall not be
entitled to severance benefits under this Agreement.

 

- 15 -



--------------------------------------------------------------------------------

16.2 The term “Affiliate” shall mean with respect to the Company, persons or
entities controlling, controlled by or under common control with the Company.

16.3 The term “Average Annual Compensation” shall mean, as of any date, the
arithmetic average of the base salary and annual bonuses received by the
Employee with respect to the three most recently completed calendar years;
provided, however, (A) if the Employee has compensation for less than three
completed calendar years but at least two completed calendar years, Average
Annual Compensation shall mean the arithmetic average of the base salary and
annual bonuses received by the Employee with respect to the two most recently
completed calendar years, (B) if the Employee has less than two completed
calendar years of compensation, Average Annual Compensation shall mean base
salary and annual bonus received by the Employee with respect to the most
recently completed calendar year, and (C) if the Employee has a termination of
employment following the Effective Time and on or before December 31, 2012,
pursuant to which the Employee is entitled to severance under Subparagraph
7.1.4, the term Average Annual Compensation shall mean 130% of the base salary
set forth in Paragraph 5.

16.4 The term “Board” shall mean the Board of Directors of the Company.

16.5 The term “Cause” shall mean any of the following: (a) the Employee’s
personal dishonesty; (b) the Employee’s incompetence; (c) the Employee’s willful
misconduct; (d) the Employee’s breach of fiduciary duty involving personal
profit; (e) the Employee’s intentional failure to perform stated duties; (f) the
Employee’s willful violation of any law, rule or regulation (other than traffic
violations or similar offenses); (g) the issuance of a final cease-and-desist
order by a state or federal agency having jurisdiction over the Company or any
entity which controls the Company to the extent such cease-and-desist order
requires the termination of the Employee; or (h) a material breach by the
Employee of any provision of this Agreement.

16.6 The term “Change in Control” shall mean the first to occur, after the
Effective Time, of any of the following:

(a) if any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its subsidiaries) representing
25% or more of either the then outstanding shares of stock of the Company or the
combined voting power of the Company’s then outstanding securities;

(b) if during any period of 24 consecutive months during the existence of this
Agreement commencing on or after the date hereof, the individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any

 

- 16 -



--------------------------------------------------------------------------------

reason other than death to constitute at least a majority thereof; provided that
a director who was not a director at the beginning of such 24-month period shall
be deemed to have satisfied such 24-month requirement (and be an Incumbent
Director) if such director was elected by, or on the recommendation of or with
the approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors either actually (because they were directors at the
beginning of such 24-month period) or by prior operation of this clause (b);

(c) the consummation of a merger or consolidation of the Company with any other
corporation other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 60% of the combined voting power of the voting securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the beneficial owner, as defined in clause (a),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its subsidiaries) representing 40% or more of either the
then outstanding shares of stock of the Company or the combined voting power of
the Company’s then outstanding securities; or

(d) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 60% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportion as their ownership of the Company immediately prior to such sale.

Upon the occurrence of a Change in Control, no subsequent event or condition
shall constitute a Change in Control for purposes of this Agreement, with the
result that there can be no more than one Change in Control hereunder.

16.7 The term “Code” shall mean the Internal Revenue Code of 1986, as amended
and the regulations promulgated thereunder.

16.8 The term “Company” shall mean the Company as hereinbefore defined or any
entity succeeding to substantially all of the assets and business of the
Company.

16.9 The term “Compensation Committee” shall mean the Compensation Committee of
the Board.

 

- 17 -



--------------------------------------------------------------------------------

16.10 The terms “COBRA” and “COBRA Benefits” shall refer to continued group
health insurance benefits under sections 601-607 of the Employee Retirement
Income Security Act of 1974, as amended, (29 U.S.C. part 6) Act and the
regulations promulgated thereunder.

16.11 The term “Disability” means a condition entitling the Employee to benefits
under the Company’s long term disability plan, policy or arrangement; provided,
however, that if no such plan, policy or arrangement is then maintained by the
Company and applicable to the Employee, “Disability” will mean the Employee’s
inability to perform his duties under this Agreement due to a mental or physical
condition that can be expected to result in death or that can be expected to
last (or has already lasted) for a continuous period of 180 days or more.
Termination as a result of a Disability will not be construed as a termination
“without Cause.”

16.12 The term “Normal Retirement Date” shall mean the last business day in the
calendar year in which the Employee attains the age of 65.

16.13 The term “Period of Employment” shall have the meaning described in
Paragraph 3.

16.14 The term “Person” shall have the meaning ascribed thereto by
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (“Exchange
Act”), as modified and used in Sections 13(d) and 14(d) thereof (except that
such term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportion as their ownership of stock of the Company, or (v) such Employee
or any “group” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) which includes the Employee).

17. Miscellaneous.

17.1 Assignment. This Agreement (including, without limitation, Paragraph 12
hereof relating to non-competition) shall be binding upon the parties hereto,
the heirs and legal representatives of the Employee and the successors and
assigns of the Company.

17.2 Prohibited Assignment. The Employee shall have no right to exchange,
convert, encumber or dispose of the rights to receive the benefits or payments
under this Agreement, which payments, benefits and rights thereto are expressly
declared to be non-assignable and non-transferable.

17.3 Notices. Any notice required, permitted or intended to be given under this
Agreement shall be in writing and shall be deemed to have been given only if

 

- 18 -



--------------------------------------------------------------------------------

delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid to the appropriate address shown below, or such
revised address as is delivered to the other party by the same means.

 

  (a) Notices to the Company shall be sent to:

Susquehanna Bancshares, Inc.

Attn. Director of Human Resources

26 North Cedar Street

P.O. Box 1000

Lititz, PA 17543-7000

 

  (b) Notices to the Employee shall be sent to the most recent address on file
with the Company.

17.4 Entire Agreement. This Agreement constitutes the entire agreement between
the parties in connection with the subject matter hereof, supersedes any and all
prior agreements or understandings between the parties and may only be changed
by agreement in writing between the parties, including the Existing Agreement.

17.5 Construction. This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania, without application of the
principles of conflicts of laws.

17.6 Paragraph Headings. The Paragraph headings herein have been inserted for
convenience of reference only and shall in no way modify or restrict any of the
terms or provisions hereof.

17.7 Section 409A of the Code. This Agreement shall be interpreted to avoid any
penalty sanctions under section 409A of the Code. If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under section 409A of the Code, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions shall not
be imposed. The Employee shall be solely responsible for any tax imposed under
section 409A of the Code and in no event shall the Company have any liability
with respect to any tax, interest or other penalty imposed under section 409A of
the Code. For purposes of section 409A of the Code, all payments to be made upon
a termination of employment under this Agreement may only be made upon the
Employee’s “separation from service” (within the meaning of such term under
section 409A of the Code). In no event shall the Employee, directly or
indirectly, designate the calendar year of payment, except as permitted under
section 409A of the Code. All reimbursements and in kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement shall be for expenses incurred during the Employee’s
lifetime (or during a

 

- 19 -



--------------------------------------------------------------------------------

shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

17.8 Recoupment Policy. The Employee agrees that the Employee will be subject to
any compensation clawback or recoupment policies that may be applicable to
Employee as an executive of the Company, as in effect from time to time and as
approved by the Board or a duly authorized committee thereof, whether or not
approved before or after the Effective Time of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

- 20 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement the day and year first above written.

 

      SUSQUEHANNA BANCSHARES, INC. Attest:  

/s/ Lisa Cavage

    By:  

/s/ Edward Balderston

      SUSQUEHANNA BANK Attest:  

/s/ Lisa Cavage

    By:  

/s/ Eddie Dunklebarger

      Andrew Samuel Witness:      

/s/ Carl Lundblad

   

/s/ Andrew Samuel

 

- 21 -